Name: 2005/138/EC: Commission Decision of 16 February 2005 amending Decision 2003/828/EC as regards movements of animals from and inside a restricted zone in Portugal, in relation to an outbreak of bluetongue in that Member State (notified under document number C(2005) 335) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  organisation of transport;  Europe;  health;  agricultural activity
 Date Published: 2005-02-18

 18.2.2005 EN Official Journal of the European Union L 47/38 COMMISSION DECISION of 16 February 2005 amending Decision 2003/828/EC as regards movements of animals from and inside a restricted zone in Portugal, in relation to an outbreak of bluetongue in that Member State (notified under document number C(2005) 335) (Text with EEA relevance) (2005/138/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Articles 8(2)(d), and 9(1)(c) and Article 12 thereof, Whereas: (1) Commission Decision 2003/828/EC of 25 November 2003 on protection and surveillance zones in relation to bluetongue (2) was adopted in the light of the bluetongue situation prevailing in the affected regions of the Community. That Decision demarcates protection and surveillance zones (the restricted zones) corresponding to specific epidemiological situations and lays down the conditions for providing exemptions from the exit ban laid down in Directive 2000/75/EC for certain movements of animals, their sperm, ova and embryos from and through those zones. (2) Decision 2003/828/EC, as last amended by Decision 2004/898/EC, has established a restricted zone (Zone F) corresponding to the bluetongue situation prevailing in Spain and Portugal at the time of adoption of Decision 2004/898/EC. (3) Portugal has now informed the Commission of an outbreak of bluetongue in the concelho of Idanha-a-Nova. (4) Exemptions to the exit ban from restricted zones as provided for in Decision 2003/828/EC should apply to the affected regions of Portugal. (5) In addition, Zone F should be extended and defined to take account of the geographical, ecological and epizootiological factors connected with bluetongue in the affected regions of Portugal. (6) Decision 2003/828/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/828/ EC is amended as follows: 1. in Article 3, paragraph 1 and the introductory phrase of paragraph 2, are replaced by the following: 1. Domestic dispatches of animals, their sperm, ova and embryos, from a restricted zone set out in Annex I shall be exempted from the exit ban provided that the animals, their sperm, ova and embryos comply with the conditions set out in Annex II or, in the case of Spain, France, Italy and Portugal, that they comply with paragraph 2 or in the case of Greece that they comply with paragraph 3. 2. In Spain, France, Italy and Portugal, domestic dispatches as provided for in paragraph 1 shall be exempted from the exit ban by the competent authority if: 2. Annex I is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 21 February 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. Directive as amended by the 2003 Act of Accession. (2) OJ L 311, 27.11.2003, p. 41. Decision as last amended by Decision 2004/898/EC (OJ L 379, 24.12.2004, p. 105). ANNEX In Annex I to Decision 2003/828/EC, the restricted Zone F is replaced by the following: Zone F SPAIN:  Province of CÃ ¡diz, MÃ ¡laga, Sevilla, Huelva, CÃ ³rdoba, CÃ ¡ceres, Badajoz  Province of Jaen (comarcas of Jaen and Andujar)  Province of Toledo (comarcas of Oropesa, Talavera de la Reina, Belvis de Jara and Los Navalmorales,)  Province of Ciudad Real (comarcas of Horcajo de los Montes, Piedrabuena, AlmadÃ ©n and AlmodÃ ³var del Campo) PORTUGAL:  Regional Direction of Agriculture of Alentejo: concelhos of Niza, Castelo de Vide, MarvÃ £o, Ponte de SÃ ´r, Crato, Portalegre, Alter-do-ChÃ £o, Avis, Mora, Sousel, Fronteira, Monforte, Arronches, Campo Maior, Elvas, Arraiolos, Estremoz, Borba, Vila ViÃ §osa, Alandroal, Redondo, Ã vora, Portel, Reguengos de Monsaraz, MourÃ £o, Moura, Barrancos; MÃ ©rtola, Serpa, Beja, Vidigueira, Ferreira do Alentejo, Cuba, Alvito, Viana, Montemor-o-Novo, Vendas Novas, AlcÃ ¡cer do Sal (East of A2, the freguesias of Santa Susana, Santiago and TorrÃ £o) and GaviÃ £o  Regional Direction of Agriculture of Ribatejo e Oeste: concelhos of Montijo (freguesias of Canha, S. Isidoro de PegÃ µes and PegÃ µes), Coruche, Salvaterra de Magos, Almeirim, AlpiarÃ §a, Chamusca, ConstÃ ¢ncia, Abrantes and Sardoal  Regional Direction of Agriculture of Beira Interior: concelhos of Idanha-a-Nova, Penamacor, FundÃ £o, Castelo Branco, Oleiros, SertÃ £, ProenÃ §a-a-Nova, VilaVelha de RÃ ³dÃ £o, Vila de Rei and MaÃ §Ã £o